UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 Commission file number 1- 32479 TEEKAY LNG PARTNERS L.P. (Exact name of Registrant as specified in its charter) Bayside House Bayside Executive Park West Bay Street & Blake Road P.O. Box AP-59212, Nassau, Bahamas (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40- F Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1). Yes No X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7). Yes No X Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):82- Page 1 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES REPORT ON FORM 6-K FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2007 INDEX PART I: FINANCIAL INFORMATION PAGE Item 1. Financial Statements (Unaudited) Report of Independent Registered Public Accounting Firm 3 Unaudited Consolidated Statements of Income (Loss)for the three and nine months ended September 30, 2007 and 2006 4 Unaudited Consolidated Balance Sheets as at September 30, 2007 and December 31, 2006 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 6 Unaudited Consolidated Statement of Changes in Partners’ Equity for the nine months ended September 30, 2007 7 Notes to the Unaudited Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 PART II: OTHER INFORMATION 30 SIGNATURES 31 Page 2 of 32 ITEM 1 -FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Unitholders of Teekay LNG Partners L.P. We have reviewed the consolidated balance sheet of Teekay LNG Partners L.P. and subsidiaries (or the Partnership) as of September 30, 2007, the related consolidated statements of income (loss) for the three and nine months ended September 30, 2007 and 2006, the cash flows for the nine months ended September 30, 2007 and 2006 and changes in partners’ equity for the nine months ended September 30, 2007. These financial statements are the responsibility of the Partnership's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Partnership as of December 31, 2006, the related consolidated statements of income, changes in partners’ equity and cash flows for the year then ended (not presented herein), and in our report dated March 12, 2007, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying consolidated balance sheet as of December 31, 2006, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Vancouver, Canada /s/ ERNST & YOUNG LLP October 30, 2007 Chartered Accountants Page 3 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME (LOSS) (in thousands of U.S. dollars, except unit and per unit data) Three Months Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 $ VOYAGE REVENUES(note 11) 63,716 46,696 187,327 133,371 OPERATING EXPENSES(note 11) Voyage expenses 317 663 857 1,590 Vessel operating expenses 13,935 9,532 41,686 28,260 Depreciation and amortization 16,501 12,972 48,875 38,374 General and administrative 3,531 2,864 10,808 8,957 Total operating expenses 34,284 26,031 102,226 77,181 Income from vessel operations 29,432 20,665 85,101 56,190 OTHER ITEMS Interest expense (notes 5 and 8) (32,651 ) (22,282 ) (98,817 ) (62,287 ) Interest income 12,219 9,881 36,336 26,761 Foreign currency exchange (loss) gain (note 8) (21,555 ) 3,752 (32,037 ) (24,401 ) Other (loss) income – net (note 9) (224 ) 569 501 1,564 Total other items (42,211 ) (8,080 ) (94,017 ) (58,363 ) Net (loss) income (12,779 ) 12,585 (8,916 ) (2,173 ) General partner’s interest in net (loss) income (256 ) 252 (179 ) (44 ) Limited partners’ interest: (note 15) Net (loss) income (12,523 ) 12,333 (8,737 ) (2,129 ) Net (loss) income per: • Common unit (basic and diluted) (0.34 ) 0.41 (0.16 ) 0.01 • Subordinated unit (basic and diluted) (0.34 ) 0.27 (0.34 ) (0.17 ) • Total unit (basic and diluted) (0.34 ) 0.35 (0.23 ) (0.07 ) Weighted-average number of units outstanding: • Common units (basic and diluted) 22,540,547 20,238,072 21,377,910 20,238,072 • Subordinated units (basic and diluted) 14,734,572 14,734,572 14,734,572 14,734,572 • Total units (basic and diluted) 37,275,119 34,972,644 36,112,482 34,972,644 Cash distributions declared per unit 0.5300 0.4625 1.4550 1.3375 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 4 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED BALANCE SHEETS (in thousands of U.S. dollars) As at September 30, 2007 $ As at December 31, 2006 $ ASSETS Current Cash and cash equivalents 40,893 28,871 Restricted cash- current (note 5) 30,777 55,009 Accounts receivable 14,485 8,167 Prepaid expenses 6,766 6,566 Other assets 1,300 1,204 Total current assets 94,221 99,817 Restricted cash – long-term (note 5) 675,810 615,749 Vessels and equipment(note 8) At cost, less accumulated depreciation of $82,855 (2006 -$60,849) 666,805 662,814 Vessels under capital leases, at cost, less accumulated depreciation of $66,333 (2006 – $42,604) (note 5) 942,046 654,022 Advances on newbuilding contracts (note 13a) 235,606 84,184 Total vessels and equipment 1,844,457 1,401,020 Investment in and advances to joint venture (notes 11e, 11f, and 13a) 328,952 141,427 Other assets (note 12) 95,535 74,057 Intangible assets – net (note 6) 153,217 160,064 Goodwill (note 6) 39,279 39,279 Total assets 3,231,471 2,531,413 LIABILITIES AND PARTNERS’ EQUITY Current Accounts payable 14,329 5,069 Accrued liabilities 23,738 13,599 Unearned revenue 7,559 6,708 Current portion of long-term debt (note 8) 38,705 30,435 Current obligation under capital leases (note 5) 157,124 150,762 Advances from affiliate (note 7) 40,541 38,939 Total current liabilities 281,996 245,512 Long-term debt (note 8) 1,254,860 880,147 Long-term obligation under capital leases (note 5) 728,603 407,375 Advances from affiliate (note 7) - 62,680 Other long-term liabilities (note 12) 63,192 51,473 Total liabilities 2,328,651 1,647,187 Commitments and contingencies (notes 5, 8, 11, 12 and 13) Minority interest 162,211 165,729 Partners’ equity Partners’ equity 779,078 767,949 Accumulated other comprehensive loss(note 10) (38,469 ) (49,452 ) Total partners’ equity 740,609 718,497 Total liabilities and partners’ equity 3,231,471 2,531,413 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 5 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of U.S. dollars) Nine Months Ended September 30, 2007 $ 2006 $ Cash and cash equivalents provided by (used for) OPERATING ACTIVITIES Net loss (8,916 ) (2,173 ) Non-cash items: Depreciation and amortization 48,875 38,374 Deferred income tax expense (recovery) 571 (705 ) Foreign currency exchange loss 31,861 26,559 Equity based compensation 282 - Accrued interest and other – net 4,873 3,527 Change in non-cash working capital items related to operating activities 5,209 (3,160 ) Expenditures for drydocking (1,349 ) (3,006 ) Net operating cash flow 81,406 59,416 FINANCING ACTIVITIES Proceeds from long-term debt 534,561 138,176 Capitalized loan costs (1,952 ) (4,584 ) Scheduled repayments of long-term debt (21,904 ) (6,365 ) Scheduled repayments of capital lease obligations (6,596 ) (6,439 ) Prepayments of long-term debt (188,000 ) (41,000 ) Proceeds from issuance of units 86,044 (141 ) Advances from affiliate - 25,275 Advances to affiliate - (5,235 ) Advances from joint venture partners 44,214 - Repayment of joint venture partner advances (21,627 ) - Increase in restricted cash (12,817 ) (436,808 ) Cash distributions paid (53,564 ) (47,731 ) Net financing cash flow 358,359 (384,852 ) INVESTING ACTIVITIES Advances to joint ventures (187,618 ) - Purchase of Teekay Nakilat Holdings Corporation (note 11d) (66,096 ) - Purchase of Dania Spirit LLC (note 11g) (18,546 ) - Expenditures for vessels and equipment (155,483 ) (1,413 ) Proceeds from sale of vessels and equipment - 312,972 Net investing cash flow (427,743 ) 311,559 Increase (decrease) in cash and cash equivalents 12,022 (13,877 ) Cash and cash equivalents, beginning of the period 28,871 34,469 Cash and cash equivalents, end of the period 40,893 20,592 Supplemental Cash Flow Information (note 14) The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 6 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ EQUITY (in thousands of U.S. dollars and units) PARTNERS’ EQUITY Limited Partners Common Subordinated General Partner Accumulated Other Comprehensive Loss Total Units $ Units $ Balance as at December 31,2006 20,240 425,253 14,735 321,277 21,419 (49,452 ) 718,497 Net loss - (3,787 ) - (4,950 ) (179 ) - (8,916 ) Cash distributions - (30,669 ) - (21,439 ) (1,456 ) - (53,564 ) Unrealized gain on derivative instruments (notes 10 and 12) - 6,416 6,416 Reclassification adjustment for loss on derivative instruments included in net income (notes 10 and 12) - 4,567 4,567 Proceeds from follow-on public offering of units, net of offering costs of $3.5 million (note 3) 2,300 84,188 - - 1,790 - 85,978 Purchase of Teekay Nakilat Corporation from Teekay Corporation (note 11d) - (7,851 ) - (5,716 ) (277 ) - (13,844 ) Equity based compensation - 164 - 112 6 - 282 Purchase of Dania Spirit LLC from Teekay Corporation (note 11g) - 677 - 492 24 - 1,193 Balance as at September 30, 2007 22,540 467,975 14,735 289,776 21,327 (38,469 ) 740,609 The accompanying notes are an integral part of the unaudited consolidated financial statements. Page 7 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 1.Basis of Presentation The unaudited interim consolidated financial statements have been prepared in accordance with United States generally accepted accounting principles (or GAAP). These financial statements include the accounts of Teekay LNG Partners L.P. (or Teekay LNG), which is a limited partnership organized under the laws of the Republic of the Marshall Islands, and its wholly owned or controlled subsidiaries (collectively, the Partnership). The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Certain information and footnote disclosures required by GAAP for complete annual financial statements have been omitted and, therefore, these interim financial statements should be read in conjunction with the Partnership’s audited consolidated financial statements for the year ended December 31, 2006. In the opinion of management of Teekay GP L.L.C., the general partner of Teekay LNG (or the General Partner), these interim consolidated financial statements reflect all adjustments, of a normal recurring nature, necessary to present fairly, in all materialrespects, the Partnership’s consolidated financial position, results of operations, and changes in partners’ equity and cash flows for the interim periods presented. The results of operations for the interim periods presented are not necessarily indicative of those for a full fiscal year. Significant intercompany balances and transactions have been eliminated upon consolidation. 2.Change in Accounting Policy In July 2006, the Financial Accounting Standards Board (or FASB) issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes, an Interpretation of FASB Statement No. 109 (or FIN 48). This interpretation clarifies the accounting for uncertainty in income taxes recognized in financial statements in accordance with FASB Statement No. 109, Accounting for Income Taxes. FIN 48 requires companies to determine whether it is more likely than not that a tax position taken or expected to be taken in a tax return will be sustained upon examination, including resolution of any related appeals or litigation processes, based on the technical merits of the position. If a tax position meets the more likely than not recognition threshold, it is measured to determine the amount of benefit to recognize in the financial statements based on guidance in the interpretation. The Partnership adopted FIN 48 as of January 1, 2007. The adoption of FIN 48 did not have a material impact on the Partnership’s financial position and results of operations. As of January 1 and September 30, 2007, the Partnership did not have any material accrued interest and penalties relating to income taxes. As of January 1 and September 30, 2007, the Partnership had unrecognized tax benefits of 3.4 million Euros (approximately $4.9 million) relating to a re-investment tax credit in one of its 2005 annual tax filings. This filing is currently under review by the relevant tax authorities and the Partnership expects the uncertainty surrounding this tax credit to be resolved within the next twelve months. If the tax credit is approved, the Partnership will receive a refund for the amount of the credit, which will be reflected as a credit to equity in the period approval is obtained. The Partnership recognizes interest and penalties related to uncertain tax positions in income tax expense.The tax years 2003 through 2006 currently remain open to examination by the major taxing jurisdiction to which the Partnership is subject. 3.Public Offering During May 2007, the Partnership sold 2.3 million of its common units which represent limited partner interests, as part of a follow-on public offering, at $38.13 per unit for proceeds of $84.2 million, net of $3.5 million of commissions and other expenses associated with the offering. The General Partner contributed $1.8 million to the Partnership to maintain its 2% general partner interest. 4.Segment Reporting The Partnership has two reportable segments: its liquefied gas segment and its Suezmax tanker segment. The Partnership’s liquefied gas segment consists of liquefied natural gas (or LNG) carriers and a liquefied petroleum gas (or LPG) carrier subject to long-term, fixed-rate time charters to international energy companies. As at September 30, 2007, the Partnership’s liquefied gas segment consisted of seven LNG carriers and one LPG carrier. The Partnership’s Suezmax tanker segment consists of Suezmax-class crude oil tankers operating on long-term, fixed-rate time-charter contracts to international energy companies. As at September 30, 2007, the Partnership’s crude oil tanker fleet consisted of eight Suezmax tankers. Segment results are evaluated based on income from vessel operations. The accounting policies applied to the reportable segments are the same as those used in the preparation of the Partnership’s audited consolidated financial statements for the year ended December 31, 2006. Page 8 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) The following table presents results for these segments for the three and nine months ended September 30, 2007 and 2006: Three Months Ended September 30, 2007 2006 Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Voyage revenues 43,239 20,477 63,716 25,225 21,471 46,696 Voyage expenses 73 244 317 394 269 663 Vessel operating expenses 7,977 5,958 13,935 4,297 5,235 9,532 Depreciation and amortization 11,490 5,011 16,501 7,959 5,013 12,972 General and administrative (1) 1,663 1,868 3,531 1,215 1,649 2,864 Income from vessel operations 22,036 7,396 29,432 11,360 9,305 20,665 Nine Months Ended September 30, 2007 2006 Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Voyage revenues 124,807 62,520 187,327 71,444 61,927 133,371 Voyage expenses 86 771 857 794 796 1,590 Vessel operating expenses 24,238 17,448 41,686 13,014 15,246 28,260 Depreciation and amortization 33,855 15,020 48,875 23,393 14,981 38,374 General and administrative (1) 5,322 5,486 10,808 3,902 5,055 8,957 Income from vessel operations 61,306 23,795 85,101 30,341 25,849 56,190 (1) Includes direct general and administrative expenses and indirect general and administrative expenses (allocated to each segment based on estimated use of corporate resources). A reconciliation of total segment assets to total assets presented in the consolidated balance sheets is as follows: September 30, 2007 $ December 31, 2006 $ Liquefied gas segment 2,752,365 2,056,247 Suezmax tanker segment 415,662 430,358 Unallocated: Cash and cash equivalents 40,893 28,871 Accounts receivable, prepaid expenses and other assets 22,551 15,937 Consolidated total assets 3,231,471 2,531,413 Page 9 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 5.Capital Leases and Restricted Cash Capital Leases Teekay Nakilat LNG Carriers. As at September 30, 2007, the Partnership owned an indirect 70% interest in Teekay Nakilat Corporation (or Teekay Nakilat), which isthe lessee under 30-year capital lease arrangements relating to three LNG carriers (or the RasGas II LNG Carriers) that operate under time-charter contracts with Ras Laffan Liquefied Natural Gas Co. Limited (II) (or RasGasII), a joint venture between Qatar Petroleum and ExxonMobil RasGas Inc., a subsidiary of ExxonMobil Corporation. All amounts below relating to the RasGas II LNG Carriers capital leases include the Partnership’s joint venture partner’s 30% share. Under the terms of the RasGas II capital lease arrangements, the lessor claims tax depreciation on the capital expenditures it incurred to acquire these vessels. As is typical in these leasing arrangements, tax and change of law risks are assumed by the lessee. Lease payments under the rentals payable under the lease arrangements are based on certain tax and financial assumptions at the commencement of the leases. If an assumption proves to be incorrect, the lessor is entitled to increase the lease payments to maintain its agreed after-tax margin. However, Teekay Nakilat may terminate the lease arrangements on a voluntary basis at any time. If the lease arrangements terminate, Teekay Nakilat will be required to pay termination sums to the lessor sufficient to repay the lessor’s investment in the vessels and to compensate it for the tax effect of the terminations, including recapture of any tax depreciation. At their inception, the weighted-average interest rate implicit in these leases was 5.2%. These capital leases are variable-rate capital leases. Teekay Nakilat’s interest rate risk associated with these leases has been hedged with interest rate swap agreements (see Note 12). As at September 30, 2007, the commitments under these capital leases approximated $1,103.1million, including imputed interest of $634.4million, repayable as follows: Year Commitment 2007 $6.0 million 2008 $24.0 million 2009 $24.0 million 2010 $24.0 million 2011 $24.0 million Thereafter $1,001.1 million Spanish-Flagged LNG Carrier.As at September 30, 2007, the Partnership was a party to a capital lease on one LNG carrier (the Madrid Spirit) which is structured as a “Spanish tax lease”. The Partnership was a party to a similar Spanish tax lease for another LNG carrier (the Catalunya Spirit) until it purchased the vessel pursuant to the capital lease in December2006. Under the terms of the Spanish tax lease for the Madrid Spirit, which includes the Partnership’s contractual right to full operation of the vessel pursuant to a bareboat charter, the Partnership will purchase the vessel at the end of the lease term in 2011. The purchase obligation has been fully funded with restricted cash deposits described below. At its inception, the interest rate implicit in the Spanish tax lease was 5.8%. As at September 30, 2007, the commitments under this capital lease, including the purchase obligation, approximated 165.0million Euros ($235.5million), including imputed interest of 23.9million Euros ($34.1million), repayable as follows: Year Commitment 2007 23.3 million Euros ($33.2 million) 2008 24.4 million Euros ($34.8 million) 2009 25.6 million Euros ($36.6 million) 2010 26.9 million Euros ($38.4 million) 2011 64.8 million Euros ($92.5 million) Page 10 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) Suezmax Tankers.As at September 30, 2007, the Partnership was a party to capital leases on five Suezmax tankers. Under the terms of the lease arrangements, which include the Partnership’s contractual right to full operation of the vessels pursuant to bareboat charters, the Partnership is required to purchase these vessels after the end of their respective lease terms for a fixed price. At their inception, the weighted-average interest rate implicit in these leases was 7.4%. These capital leases are variable-rate capital leases; however, any change in the lease payments resulting from changes in interest rates is offset by a corresponding change in the charter hire payments received by the Partnership. As at September 30, 2007, the remaining commitments under these capital leases, including the purchase obligations, approximated $243.0million, including imputed interest of $27.4million, repayable as follows: Year Commitment 2007 $6.2 million 2008 135.9 million 2009 8.5 million 2010 8.4 million 2011 84.0 million Restricted Cash Under the terms of the capital leases for the four LNG carriers described above, the Partnership is required to have on deposit with financial institutions an amount of cash that, together with interest earned on the deposit, will equal the remaining amounts owing under the leases, including the obligation to purchase the Spanish-flagged LNG carrier at the end of the lease period. These cash deposits are restricted to being used for capital lease payments and have been fully funded primarily with term loans (see Note8). The interest rates earned on the deposits approximate the interest rates implicit in the leases. As at September 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the three RasGas II LNG Carriers was $493.7 million and $481.9 million, respectively. As at September 30, 2007 and December 31, 2006, the weighted-average interest rate earned on the deposits was 5.4%. As at September 30, 2007 and December 31, 2006, the amount of restricted cash on deposit for the Spanish-flagged LNG carrier was 144.3million Euros ($205.9million) and 139.0 million Euros ($183.5 million), respectively.As at September 30, 2007 and December 31, 2006, the weighted-average interest rate earned on the deposit was5.0%. The Partnership also maintains restricted cash deposits relating to certain term loans, which totaled $7.0 million and $5.3 million as at September 30, 2007 and December 31, 2006, respectively. 6.Intangible Assets and Goodwill As at September 30, 2007 and December 31, 2006, intangible assets consisted of time-charter contracts with a weighted-average amortization period of 19.2 years. The carrying amount of intangible assets as at September 30, 2007 and December 31, 2006 is as follows: September 30, 2007 $ December 31, 2006 $ Gross carrying amount 182,552 182,552 Accumulated amortization (29,335 ) (22,488 ) Net carrying amount 153,217 160,064 Amortization expense of intangible assets for the three and nine months ended September 30, 2007 and 2006 were $2.3 million ($2.3 million – 2006) and $6.9 million ($6.9 million – 2006), respectively. Amortization of intangible assets for the next five years subsequent to September 30, 2007 is expected to be $2.3 million (fourth quarterof 2007), $9.1 million (2008), $9.1 million (2009), $9.1 million (2010) and $9.1 million (2011). The carrying amount of goodwill as at September 30, 2007 and December 31, 2006 for the Partnership’s reporting segments is as follows: Liquefied Gas Segment $ Suezmax Tanker Segment $ Total $ Balance as at September 30, 2007 and December 31, 2006 35,631 3,648 39,279 Page 11 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) 7.Advances from Affiliates September 30, 2007 $ December 31, 2006 $ Advances from Teekay Corporation (non-interest bearing and unsecured) 8,966 62,680 Other (non-interest bearing and unsecured) 31,575 38,939 Total 40,541 101,619 On October 31, 2006, Teekay Corporation sold its interest in Teekay Nakilat to the Partnership in exchange for a $102.0 million non-interest bearing and unsecured promissory note (see Note 11d). The Partnership paid $26.9 million of the note during 2006 and $66.1 million during the nine months ended September 30,2007. 8.Long-Term Debt September 30, 2007 $ December 31, 2006 $ U.S. Dollar-denominated Revolving Credit Facilities due through2018 - 43,000 U.S. Dollar-denominated Term Loan due through 2019(1) 452,663 360,661 U.S. Dollar-denominated Term Loan due through 2020 (variable interest entities)(1) 343,496 60,458 U.S. Dollar-denominated Unsecured Loan(variable interest entities)(1) 44,778 - U.S. Dollar-denominated Unsecured Demand Loan 15,809 35,144 Euro-denominated Term Loans due through 2023 436,819 411,319 1,293,565 910,582 Less current portion 38,705 30,435 Total 1,254,860 880,147 (1) As at September 30, 2007, long-term debt related to newbuilding vessels to be delivered was $388.3 million (December 31, 2006 - $266.3 million). As at September 30, 2007, the Partnership had two long-term revolving credit facilities (or the Revolvers) available, which, as at such date, provided for borrowings of up to $445.4 million, all of which was undrawn. Interest payments are based on LIBOR plus a margin. The amount available under the Revolvers reduces by $4.4 million (fourth quarter of 2007), $18.2 million (2008), $18.8 million (2009), $19.4 million (2010), $20.0 million (2011) and $364.6 million (thereafter). Both Revolvers may be used by the Partnership to fund general partnership purposes and to fund cash distributions. The Partnership is required to reduce all borrowings used to fund cash distributions to zero for a period of at least 15 consecutive days during any 12-month period. The Revolvers are collateralized by first-priority mortgages granted on five of the Partnership’s vessels, together with other related collateral, and include a guarantee from the Partnership or its subsidiaries of all outstanding amounts. The Partnership has a U.S. Dollar-denominated term loan outstanding used to finance certain LNG newbuildings. As at September 30, 2007, this term loan totaled $452.7 million, of which $284.5 million bears interest at a fixed rate of 5.39% and requires quarterly payments commencing three months after delivery of the applicable LNG newbuilding. The remaining $168.2 million bears interest based on LIBOR plus a marginand will require bullet repayments of approximately $56 million per vessel due at maturity in 2018 and 2019. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral and guarantees from the Partnership. Teekay Nakilat (III) Holdings Corporation (or Teekay Nakilat (III)) owns a 40% interest in Teekay Nakilat (III) Corporation (or the RasGas 3 Joint Venture). The RasGas 3 Joint Venture owns four LNG newbuilding carriers, scheduled for delivery during 2008, and the related 25-year fixed-rate, time-charter contracts. On November 1, 2006, the Partnership agreed to purchase Teekay Corporation's 100% interest in Teekay Nakilat (III), which caused the Partnership to become the primary beneficiary of this variable interest entity (see Note13). Teekay Nakilat (III) has a U.S. Dollar-denominated term loan outstanding, which, as at September 30, 2007, totaled $240.4 million. Interest payments on the term loan are based on LIBOR plus a margin. The term loan requires quarterly payments commencing three months after delivery of each related vessel, with varying maturities through 2020. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral including an undertaking from Teekay Corporation. Upon transfer to the Partnership of Teekay Corporation's 100% ownership interest in Teekay Nakilat (III), the rights and obligations of Teekay Corporation under the undertaking, may, upon the fulfillment of certain conditions, be transferred to the Partnership. Page 12 of 32 TEEKAY LNG PARTNERS L.P. AND SUBSIDIARIES NOTES TO THE UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS – (Cont'd) (all tabular amounts stated in thousands of U.S. dollars, except unit and per unit data) Teekay Tangguh Holdings Corporation (or Teekay Tangguh) owns a 70% interest in Teekay BLT Corporation (or the Teekay Tangguh Joint Venture). The Teekay Tangguh Joint Venture owns two LNG newbuilding carriers, scheduled for delivery during late 2008 and early 2009, and the related 20-year fixed-rate, time-charter contracts. On November 1, 2006, the Partnership agreed to purchase Teekay Corporation's 100% interest in Teekay Tangguh, which caused the Partnership to become the primary beneficiary of this variable interest entity (see Note13). Teekay Tangguh has a U.S. Dollar-denominated term loan outstanding, which, as at September 30, 2007, totaled $103.1 million. Interest payments on the term loan are based on LIBOR plus a margin. The term loan requires quarterly payments commencing three months after delivery of each related vessel, with varying maturities through 2020. The term loan is collateralized by first-priority mortgages on the vessels, together with certain other related collateral, including an undertaking from Teekay Corporation. Upon transfer to the Partnership of Teekay Corporation's 100% ownership interest in Teekay Tangguh, the rights and obligations of Teekay Corporation under the undertaking, may, upon the fulfillment of certain conditions, be transferred to the Partnership. The Partnership has a U.S. Dollar-denominated loan outstanding owing to a joint venture partner of Teekay Tangguh Joint Venture, which, as at September 30, 2007, totaled $44.8 million, including accrued interest. Interest payments on this loan are based on a fixed interest rate of 6.50%. The Partnership has a U.S. Dollar-denominated demand loan outstanding owing to Teekay Nakilat’s joint venture partner, which, as at September 30, 2007, totaled $15.8 million, including accrued interest. Interest payments on this loan, which are based on a fixed interest rate of 4.84%, will commence February 2008. The loan is repayable on demand no earlier than February 27, 2027. The Partnership has two Euro-denominated term loans outstanding, which, as at September 30, 2007 totaled 306.2 million Euros ($436.8 million). These loans were used to make restricted cash deposits that fully fund payments under capital leases for the LNG carriers, the Madrid Spirit and the
